t c summary opinion united_states tax_court robert e austin jr petitioner v commissioner of internal revenue respondent docket no 12118-04s filed date robert e austin jr pro_se michael d zima for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by 1unless otherwise indicated subsequent section references are to the internal_revenue_code as amended reference at the time the petition was filed petitioner was a legal resident of leesburg florida petitioner seeks a review under sec_6320 of the filing of a notice of lien under sec_6323 with respect to his federal income taxes for the years and as of date petitioner’s unpaid tax_liabilities were dollar_figure dollar_figure and dollar_figure respectively for and prior to respondent’s issuance of the tax_lien notice petitioner had made an offer_in_compromise for settlement of these liabilities however that offer was not considered because petitioner was not compliant in the filing of hi sec_2002 federal_income_tax return and additionally had not made estimated_tax payments for the year petitioner filed federal_income_tax returns for the years at issue for the year petitioner filed as a single_person petitioner married carolyn bair during and they filed joint federal_income_tax returns for the other years at issue and petitioner’s spouse is not a party in this proceeding petitioner is an attorney and is engaged in the practice of law no notices of deficiency were issued with respect to the years at issue the unpaid taxes arise from underpayments by petitioner of the taxes shown on his income_tax returns following issuance by respondent’s notice of the filing of a tax_lien with respect to the years at issue and petitioner timely requested a hearing that hearing was conducted by telephone between respondent’s appeals officer and petitioner’s certified_public_accountant mr shaw a notice_of_determination was thereafter issued based upon the failure to make payments on the amounts due and the failure to offer a viable collection alternative however in the course of the contacts between petitioner’s representative and the appeals officer the appeals officer believed that petitioner was having financial difficulties and requested that petitioner provide him with financial information by a certain date that information however was never provided and the appeals officer noted in the notice_of_determination since i received no financial information i could not determine a collection alternative the appeals officer concluded that issuance of the notice_of_determination was appropriate and petitioner thereafter filed his petition in this court timely petitioner did not challenge the underlying tax_liability with the appeals officer petitioner contends he is entitled to a carryover of net operating losses that his spouse sustained in a real_estate activity prior to their marriage and that these losses offset the tax_liabilities that are the subject of this case petitioner therefore challenges the underlying deficiencies for the years at issue respondent however takes exception to petitioner’s claim as noted earlier there were no notices of deficiency issued to petitioner for the years at issue and sec_6330 states b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioner did not avail himself of the opportunity to challenge the lien and the tax_liability with the appeals officer in fact the appeals officer left the door open for such a challenge as he indicated a belief in his determination notice that petitioner may have been experiencing financial difficulties and held the door open for that specific reason at that time petitioner would have had the opportunity to challenge the underlying liabilities he failed to do that the underlying tax_liabilities therefore are not properly at issue when as here the underlying liability is not at issue this court reviews the commissioner’s determination for abuse_of_discretion 114_tc_604 accordingly the court holds that there was no abuse_of_discretion by respondent in determining that collection could proceed with respect to petitioner’s liabilities for the years in question reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
